ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-282, concluding that JAIME MERRICK *8KAIGH of WESTMONT, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to keep a client reasonably informed about the status of the matter or to promptly reply to reasonable requests for information), and RPC 8.1(b)(failure to respond to a lawful demand for information from a disciplinary authority), and good cause appearing;
It is ORDERED that JAIME MERRICK KAIGH is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.